DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 11, 13, 15, and 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (US 10,026,312).
With respect to claim 1, George et al. discloses an electrical switch assembly (Fig 5) comprising: a piezoelectric sensor (item 84) and first (item 14) and second (item 12) mounting plates, wherein the first and second mounting plates each comprise rigid planar surfaces in parallel to one another (Fig 5), wherein the first mounting plate rigidly supports the piezoelectric sensor on a top surface of the piezoelectric sensor and the second mounting plate rigidly supports the piezoelectric sensor on a bottom surface of the piezoelectric sensor so that the piezoelectric sensor is rigidly supported in between the first and second mounting plates (Fig 5), wherein the second mounting plate is rigidly supported to prevent movement (Figs 5-6), and wherein pressure on the first mounting plate compresses the piezoelectric sensor between the first and second 
With respect to claim 3, George et al. discloses the electrical switch assembly of claim 2, further comprising the controller executing to activate a light or sound to provide feedback indicating the pressure (Abstract).
With respect to claim 7, George et al. discloses the electrical switch assembly of claim 1, wherein the piezoelectric sensor comprises a smaller piezoelectric element exposing the top surface and a larger substrate exposing the bottom surface (Fig 18B)
With respect to claim 11, George et al. discloses the electrical switch assembly of claim 1, wherein the second mounting plate is rigidly supported by a wall or bollard with a plurality of fasteners (items 50a-50c) joining the first and second mounting plates together (Fig 16B).
With respect to claim 13, George et al. discloses an electrical switching method (Fig 5) comprising: layering a first mounting plate (item 14) comprising a rigid planar surface (wherein plunger 14 includes various planar surfaces on the to an d bottom of the plunger) over a piezoelectric sensor (item 84) so that the first mounting plate rigidly supports the piezoelectric sensor on a top surface of the piezoelectric sensor (Fig 5); layering a second mounting plate (item 12) comprising a rigid planar surface under the piezoelectric sensor so that the second mounting plate rigidly supports the piezoelectric sensor on a bottom surface of the piezoelectric sensor directly opposing the top surface with the first and second mounting plates being parallel to one another (Fig 5); rigidly supporting the second mounting plate to prevent movement (Figs 5-6); producing an electrical signal from the piezoelectric sensor upon application of pressure on the first 
With respect to claim 15, George et al. discloses the electrical switching method of claim 14, further comprising activating a light or sound to provide feedback indicating the pressure (Abstract).
With respect to claim 19, George et al. discloses the electrical switching method of claim 13, further comprising rigidly supporting the second mounting plate by a wall or bollard with a plurality of fasteners (items 50a-50c) joining the first and second mounting plates together (Fig 16B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over George et al.
With respect to claim 4, George et al. discloses the electrical switch assembly of claim 3. The language “comprising the controller executing to activate the light or sound for less than a second” is functional language that is not directed to a structural feature of the device, and does not therefore further limit the apparatus claim.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Echols (US 5231326) in view of George et al. and Maruyama et al. (US 7446456)
With respect to claim 2, Hughes et al. discloses an electrical switch assembly comprising a controller to activate a relay controlling operation of a door or elevator (column 2, lines 47-56).
Echols does not disclose the electrical switch assembly of claim 1 comprising a controller receiving the electrical signal and executing a program stored in a non-transient medium in response to the electrical signal.
George et al. teaches a piezoelectric switch assembly including the electrical switch assembly of claim 1.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric switch assembly of George et al. with the elevator switch of Echols for the benefit of providing a push button that can provide audio and light feedback (Abstract of George et al.).
Maruyama et al. discloses a piezoelectric switch assembly in which a controller (item 54) receives the electrical signal and executes a program stored in a non-transient medium (item 53) in response to the electrical signal.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the processor and memory of Maruyama et al. with the switch assembly of Echols, as modified by George et al. for the benefit of providing feedback based on known data points (column 33, line 57 through column  34, line 5).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Echols in view of George et al.
With respect to claim 14, Hughes et al. discloses an electrical switching method comprising activating a relay for controlling operation of a door or elevator (column 2, lines 47-56).
Echols does not disclose the electrical switching method of claim 14.
George et al. teaches a piezoelectric switch assembly including the electrical switching method of claim 14.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric switching method of George et al. with the elevator switch of Echols for the benefit of providing a push button that can provide audio and light feedback (Abstract of George et al.).
Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Zellers et al. (US 2014/0035735).
With respect to claim 5, George et al. discloses the electrical switch assembly of claim 3.
George et al. does not disclose the controller executing to activate the sound by controlling a periodic signal driven back to the piezoelectric sensor to cause an oscillation of the piezoelectric sensor.
Zellers et al. teaches a piezoelectric switch assembly in which the controller executes to activate the sound by controlling a periodic signal driven back to the piezoelectric sensor to cause an oscillation of the piezoelectric sensor (Paragraphs 20-22, in which the piezoelectric sensor is used both as a sensor and the actuator for haptic and/or sound feedback).

With respect to claim 6, the combination of George et al. and Zellers et al. discloses the electrical switch assembly of claim 5. Zellers et al. discloses that the periodic signal is driven on a same conductor in which the electrical signal is received by the controller (Paragraphs 20-22).
With respect to claim 16, George et al. discloses the electrical switching method of claim 15.
George et al. does not disclose activating the sound by controlling a periodic signal driven back to the piezoelectric sensor to cause an oscillation of the piezoelectric sensor.
Zellers et al. teaches a piezoelectric switch assembly including activating the sound by controlling a periodic signal driven back to the piezoelectric sensor to cause an oscillation of the piezoelectric sensor (Paragraphs 20-22, in which the piezoelectric sensor is used both as a sensor and the actuator for haptic and/or sound feedback).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the combined piezoelectric actuator/sensor of Zellers et al. for the benefit of reducing the necessary number of components by performing both sensing and actuating functions with the same component (Abstract of Zellers et al.). 
With respect to claim 17, the combination of George et al. and Zellers et al. discloses the electrical switching method of claim 16. Zellers et al. discloses driving the .
Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Goodemote et al. (US 2013/0069488).
With respect to claim 8, George et al. discloses the electrical switch assembly of claim 1.
George et al. does not disclose explicitly that the first and second mounting plates each have surface areas that are at least twice as large as any surface area of the piezoelectric sensor.
Goodemote et al. teaches a piezoelectric switch assembly in which the first and second mounting plates each have surface areas that are at least twice as large as any surface area of the piezoelectric sensor (Paragraph 27).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the relative surface areas of the piezoelectric elements to the plates taught by Goodemote et al. with the piezoelectric switch assembly of George et al. for the benefit of providing improved performance (Paragraph 27 of Goodemote et al.).
With respect to claim 9, George et al. discloses the electrical switch assembly of claim 1, wherein the piezoelectric sensor is centered with respect to the first and second mounting plates (Figs 16A-16B).
George et al. does not disclose that the piezoelectric sensor is square.
Goodemote et al. teaches a piezoelectric switch assembly in which the piezoelectric sensor is square (Paragraph 24).
In re Dailey. 149 USPQ 47).
With respect to claim 10, George et al. discloses the electrical switch assembly of claim 1.
George et al. does not disclose that the piezoelectric sensor is one piezoelectric sensor among a plurality of piezoelectric sensors disposed directly between the first and second mounting plates.
Goodemote et al. teaches a piezoelectric switch assembly in which the piezoelectric sensor is one piezoelectric sensor among a plurality of piezoelectric sensors disposed directly between the first and second mounting plates (Paragraphs 24-25).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the plural piezoelectric sensor elements of Goodemote et al. with the piezoelectric switch assembly of George et al. for the benefit of providing redundancy for the sensor element of the device (Paragraphs 24-25 of Goodemote et al.)
With respect to claim 18, George et al. discloses the electrical switching method of claim 13, further comprising centering the piezoelectric sensor with respect to the first and second mounting plates (Figs 16A-16B).
George et al. does not disclose that the piezoelectric sensor is square.

Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the square piezoelectric elements of Goodemote et al. with the piezoelectric switch assembly of George et al. for the benefit of providing low cos by using readily available parts (Paragraph 24 of Goodemote et al.), and as a mere change in shape is obvious (In re Dailey. 149 USPQ 47).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Hughes et al. (US 2004/0257221)
With respect to claim 12, George et al. discloses the electrical switch assembly of claim 1.
George et al. does not disclose a cover which abuts the first mounting plate, wherein the cover includes an indicium comprising a wheelchair symbol.
Hughes et al. teaches a piezoelectric switch assembly that includes a cover which abuts the first mounting plate, wherein the cover includes an indicium comprising a wheelchair symbol (Figs 2A, 2B, and 3).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the cover having the wheelchair logo of Hughes et al. with the piezoelectric switch assembly of George et al. for the benefit of providing handicapped accessibility (Paragraph 41 of Hughes et al.). 
With respect to claim 20, George et al. discloses the electrical switching method of claim 13.

Hughes et al. teaches a switch assembly that includes layering a cover over the first mounting plate so that the cover abuts the first mounting plate, wherein the cover includes an indicium comprising a wheelchair symbol (Figs 2A, 2B, and 3).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the cover having the wheelchair logo of Hughes et al. with the piezoelectric switch assembly of George et al. for the benefit of providing handicapped accessibility (Paragraph 41 of Hughes et al.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837